DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,830,679.  Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the ‘679 Patent recites a device and method that includes: A device for processing a slide specimen, comprising: a container, a base, a heating device, a slide cover plate, a slide, a slide rack, a liquid outlet, a liquid inlet, a controller, a thermocouple, a temperature display screen, a temperature maintaining time display window and a temperature maintaining time adjustment button;  the slide rack is a slide rack with single-column insertion slots or a slide rack with multi-column insertion slots;  wherein the slide cover plate fits with the slide to assemble a set of slide assembly for specimen processing, wherein one or more slide racks are hung in the container;  each column of the slide rack is provided with one or more V-shape insertion slots, and the V-shape insertion slots in a same column are arranged in line;  a spring piece is provided inside each V-shape insertion slot;  an outline of an upper end of the slide assembly matches with the V-shape insertion slot, and the slide assembly is inserted along the V-shape insertion slot of the slide rack;  back of the slide cover plate presses the spring piece, and a spring pressure is generated to clamp the slide and the slide cover plate, wherein the heating device is located above the base and below the container;  the controller controls a heating operation of the heating device performed on the container;  the 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,823,647.  Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1-17 of the ‘647 Patent recite a fully-automated biological slide specimen processing device and method, wherein the device comprising: a testing assembly;  a base platform;  a Z-arm;  an X-arm;  a Y-arm;  a dispensing nozzle;  a reagent scanner which can identify a barcode and a QR code of the reagent;  and a slide specimen scanner which can identify a barcode and a QR code of the slide specimen, wherein X, Y and Z correspond to coordinate axes of the space rectangular coordinate system;  wherein the testing assembly comprises a container, a base, a heating device, a liquid inlet, a liquid outlet, a controller, a thermocouple, a slide, a slide cover plate and a slide rack, the controller controls the heating device to start and to stop heating, the heating device is 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg et al. (US 5,302,347) in view of Koebler et al. (US 5,023,187).  Van Berg teaches a heat treatment device.  The device is best shown in the Figure and described in columns 2-4. 
Regarding claims 1 and 2 – As shown in the Figure, Van Den Berg teaches a heat treatment device (1) comprised of a container (water bath 2), a base (support plate 3), heater (magnetron tube 12), , a liquid outlet (outlet 8), a liquid inlet (inlet 6), a controller (control unit 11), and a thermocouple (sensor 13).  The controller (control unit 11) is configured to control the heater (tube 12). The thermocouple (sensor 13) is placed in the container (water bath 2) and configured to sense a real time temperature.  The container (water bath 2) includes an inlet (inlet 6) and outlet (outlet 8) connected to valves (7 and 9) that are operated by the controller (control unit 11) to allow a heating medium or reagent to be added to the container (water bath 2).  Van Den Berg does not teach that the heater is located above the base and below the container. Koebler teaches a device for heat treating slides.  The embodiment of the device most relevant to the instant claims is best shown in Figures 1-2 and described in columns 4-10.  The device includes a treatment chamber (40) for containing and heating slides during treatment.  The device further includes a heating element (heater 50).  In column 5, line 41 – column 8, line 28 and column 10, Koebler teaches the heater may be placed outside of the treatment chamber (40) next to the bottom wall to distribute and equalize the heat across the treatment chamber. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to provide the base heater from Koebler.  One of ordinary skill in the art would at the time of the effective date of the invention would add the base heater to Van Den Berg to provide heat equally across the heating chamber as taught by Koebler. 
Regarding claim 3 – Van den Berg teaches inlet and outlet valves (valves 7 and 9) connected to a micropump and controller (control unit 11) in column 2, line 60 - column 3, line 12. 
Regarding claims 4 and 5 – Van Den Berg teaches a container (water bath 2) that includes a planar bottom connected to the side walls at a right angle in the Figure.
Regarding claims 10-14 – Van Den Berg provides a single container bath and heater.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to provide a plurality of containers and corresponding heaters.  One of ordinary skill in the art would at the time of the effective date of the invention would provide a plurality of containers and corresponding heaters in order to process more slides. See also MPEP 2144, Section VI, B – “Duplication of Parts”.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bowman et al. (US 4,985,206), Ljungmann et al. (2009/0027770), and Mordecki (US 4,975,250) teach slide racks. Darnell (US 4,486,389), Kuzyk (US 7,722,839) and Jarvis (US 2009/0233375) teach heating devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        May 31, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798